 



Exhibit 10.7
SECOND AMENDMENT
TO THE
MERCANTILE TRUST & SAVINGS BANK
EXECUTIVE EMPLOYEE SALARY CONTINUATION AGREEMENT
DATED DECEMBER 8, 1994
AND AMENDED APRIL 26, 2004
FOR
TED T. AWERKAMP
     THIS SECOND AMENDMENT is adopted this 18th day of December 2007, effective
as of January 1, 2005, by and between Mercantile Trust & Savings Bank, an
Illinois corporation (the “Company”), and Ted T. Awerkamp (the “Participant”).
     The Company and Participant executed the Executive Employee Salary
Continuation Agreement effective as of December 8, 1994, and executed a First
Amendment on April 26, 2004 (the “Agreement”).
     The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:
     The following Section G.1 shall be added to the Agreement immediately
following Section G of Article 1:

G.1   Specified Employee – “Specified Employee” means an employee who at the
time of Termination of Employment is a key employee of the Company, if any stock
of the Company is publicly traded on an established securities market or
otherwise. For purposes of this Agreement, an employee is a key employee if the
employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii)
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

     Section H of Article 1 of the Agreement shall be deleted in its entirety
and replaced by the following:

H.   Termination of Employment – “Termination of Employment” means termination
of the Participant’s employment with the Company for reasons other than death.
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Company and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent

 



--------------------------------------------------------------------------------



 



    (20%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36) month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than thirty-six
(36) months).

     Sections 3.1 and 3.2 of the Agreement shall be deleted in their entirety
and replaced by the following:

3.1   Normal Retirement Benefit. Upon the Participant’s Termination of
Employment on or after the Normal Retirement Date, the Company shall pay to the
Participant, as compensation for services rendered prior to such date, the sum
of Sixty-Eight Thousand Nine Hundred Dollars ($68,900) per year, payable in
monthly installments of Five Thousand Seven Hundred Forty-One Dollars and
Sixty-Six Cents ($5,741.66) each, commencing on the first day of the month
coincident with or next following the date of Termination of Employment and
continuing on the first day of each month thereafter for the life of the
Participant or the Participant’s beneficiary per Section 3.5(b).   3.2   Early
Retirement Benefit. Upon the Participant’s Termination of Employment on or after
the Early Retirement Date but prior to the Normal Retirement Date, the Company
shall pay to the Participant, as compensation for services rendered prior to
such date, monthly payments equal to one-twelfth (1/12th) the “Immediate Annual
Benefit” for the Participant’s Age at the time of Termination of Employment as
described in the attached Schedule A. Such payments shall commence on the first
day of the month coincident with or next following the date of Termination of
Employment, and shall continue on the first day of each month thereafter for a
period of fifteen (15) years, but in any event until a minimum of one hundred
eighty (180) payments have been made to the Participant or the Participant’s
beneficiary per Section 3.5(b).

     Sections 3.4, 3.4(a), 3.4(b) and 3.4(c) of the Agreement shall be deleted
in their entirety and replaced by the following:
3.4 Other Terminations of Employment.

  (a)   Voluntary Termination of Employment Prior to the Early Retirement Date.
Upon the Participant’s voluntary Termination of Employment prior to reaching the
Early Retirement Date, for reasons other than death, the Company shall pay the
vested “Year-End Accrual Balance,” if any, for the Participant’s Age at the time
of voluntary Termination of Employment as described in the attached Schedule A,
and the Participant shall have no further right to receive any additional
benefit hereunder. The Company shall pay the benefit to the Participant in one
hundred eighty (180) equal monthly installments commencing on the first day of
the month coincident with or next following the date of Termination of
Employment.     (b)   Involuntary Termination of Employment Prior to the Early
Retirement Date Other Than Because of Death or Discharge for Cause. Upon the
Participant’s involuntary Termination of Employment prior to reaching the Early
Retirement Date, for reasons other than death or Discharge for Cause, the
Company shall pay

 



--------------------------------------------------------------------------------



 



      the vested “Immediate Annual Benefit,” if any, for the Participant’s Age
at the time of involuntary Termination of Employment as described in the
attached Schedule A. The Company shall pay the annual benefit to the Participant
in twelve (12) equal monthly installments commencing on the first day of the
month coincident with or next following the date of Termination of Employment.
The annual benefit shall be paid to the Participant for fifteen (15) years, but
in any event until a minimum of one hundred eighty (180) payments have been made
to the Participant or the Participant’s beneficiary per Section 3.5(b). For
purposes of this Section 3.4(b) only, the Participant shall be deemed to have
incurred an Involuntary Termination of Employment if the Participant quits
employment as a result of the Company significantly lessening either the
Participant’s title, duties, responsibilities, base salary or altering situs of
employment without the Participant’s consent. The Participant’s base salary
shall be deemed to be significantly lessened if any cutback is imposed except as
part of an overall cutback applied proportionately to all of the Company’s
management employees or if the Participant fails to receive periodic increases
substantially proportionate to and coincident with the increases granted to
management employees.

  (c)   Termination of Employment At or After A Change in Control. If the
Participant incurs a Termination of Employment prior to reaching the Early
Retirement Date, for reasons other than death, Disability, or Discharge for
Cause, but on or after the occurrence of a Change in Control, and in connection
with such change, the Participant’s title, duties, responsibilities, or base
salary is significantly lessened or the Participant’s situs of employment is
changed without the Participant’s consent, the Company shall pay to the
Participant, whether or not fully vested, an amount equal to the “Year-end
Accrual Balance” for the Age of the Participant at such Termination of
Employment as described in the attached Schedule A. For purposes hereof, the
standards set forth in Section 3.4(b) above with respect to what constitutes a
significant lessening of base salary shall apply. The Company shall pay the
annual benefit to the Participant in twelve (12) equal monthly installments
commencing on the first day of the month coincident with or next following the
date of Termination of Employment. The annual benefit shall be paid to the
Participant for fifteen (15) years, but in any event until a minimum of one
hundred eighty (180) payments have been made to the Participant or the
Participant’s beneficiary per Section 3.5(b).

     The following Sections 3.7, 3.8 and 3.9 shall be added to the Agreement
immediately following Section 3.6:

3.7   Restriction on Timing of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Participant is considered a Specified
Employee, the provisions of this Section 3.7 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Participant due to a Termination of Employment are limited because the
Participant is a Specified Employee, then such distributions shall not be made
during the first six (6) months following Termination of Employment. Rather, any
distribution which would otherwise be paid to the Participant during such period

 



--------------------------------------------------------------------------------



 



    shall be accumulated and paid to the Participant in a lump sum on the first
day of the seventh month following the Termination of Employment. All subsequent
distributions shall be paid in the manner specified.   3.8   Distributions Upon
Income Inclusion Under Section 409A of the Code. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Participant becomes subject to tax on the amounts deferred
hereunder, then the Company may make a limited distribution to the Participant
in accordance with the provisions of Treasury Regulations
Section 1.409A-3(j)(vi), (vii) and (xi). Any such distribution will decrease the
Participant’s benefit hereunder.   3.9   Change in Form or Timing of
Distributions. All changes in the form or timing of distributions hereunder must
comply with the following requirements. The changes:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A and the regulations thereunder;     (b)   must,
for benefits distributable under Sections 3.1, 3.2, 3.4(a), 3.4(b) and 3.4(c),
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and     (c)  
must take effect not less than twelve (12) months after the election is made.

     Article 11 of the Agreement shall be deleted in its entirety and replaced
by the following:

11.   Amendments and Termination.   11.1   Amendments. The Company may amend
this Agreement unilaterally by written action.   11.2   Plan Termination
Generally. The Company may terminate this Agreement unilaterally by written
action. The benefit hereunder shall be the amount the Company has accrued with
respect to the Company’s obligations hereunder as of the date the Agreement is
terminated. Except as provided in Section 11.3, the termination of this
Agreement shall not cause a distribution of benefits under this Agreement.
Rather, after such termination benefit distributions will be made at the
earliest distribution event permitted under Article 3.   11.3   Plan
Terminations Under Section 409A. Notwithstanding anything to the contrary in
Section 11.2, if this Agreement terminates in the following circumstances:

  (a)   Within thirty (30) days before or twelve (12) months after a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in
Section 409A(a)(2)(A)(v)) of the Code, provided that all distributions are made
no later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements

 



--------------------------------------------------------------------------------



 



      which are substantially similar to the Agreement are terminated so the
Participant and all participants in the similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the such terminations;

  (b)   Upon the Company’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under the Agreement are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or     (c)   Upon the
Company’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Participant participated in such arrangements
(“Similar Arrangements”), provided that (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company,
(ii) all termination distributions are made no earlier than twelve (12) months
and no later than twenty-four (24) months following such termination, and
(iii) the Company does not adopt any new arrangement that would be a Similar
Arrangement for a minimum of three (3) years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the Agreement;

The Company may distribute the amount the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Participant in a lump sum subject to the
above terms.
     The following Article 17 shall be added to the Agreement immediately
following Article 16:

17.   Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 



--------------------------------------------------------------------------------



 



     IN WITNESS OF THE ABOVE, the Company and the Participant hereby consent to
this Second Amendment.

             
 
            Participant:   Mercantile Trust & Savings Bank    
 
           
/s/ Ted T. Awerkamp
  By   /s/ H. Blaine Strock    
 
            Ted T. Awerkamp   Title: President/CEO    

 